Order entered February 23, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-01103-CV

  MBM FAMILY TRUST NO. 1 AND DALIS WAGUESPACK, IN HER
 CAPACITY AS TRUSTEE OF MBM FAMILY TRUST NO. 1, Appellants

                                       V.

                       GE OIL & GAS, LLC, Appellee

             On Appeal from the 192nd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-18-07164

                                   ORDER

     Before the Court is appellee’s unopposed motion for extension of time to file

its brief. We GRANT the motion and ORDER the brief be filed no later than

March 5, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE